Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s petition for revival of the applicant dated 08/06/2020 has been granted.  Therefore, the abandonment dated 07/09/2020 has been withdrawn.
Applicant’s amendment filed on 08/06/2020 has been entered and made of record.  Claims 1, 3-10 have been amended.  Claim 2 has been cancelled.  Claims 1, 3-10 remain pending
Response to Arguments
Regarding to drawings 1-2 and 6-27 objections, Examiner withdraws said objection due to new amended drawings
Regarding to minor objection to the specification, Examiner withdraws said objections due proper amendment to the abstract and the specification.
Regarding to claims 1-5 and 8-10 objected with minor objections, Examiner withdraws said objection due to amended claims.
Regarding to claims 1, 3-10 rejections under 35 USC 101, Applicant argued on page 10 “Claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more. Withdrawal of the rejection is respectfully requested in view of the amendments to the claims to replace "calculate" with "generate."”.
Furthermore, the additional element “wherein the proton spectrum generator comprises: a first spectrum generator to generate a galactic cosmic ray spectrum by applying a Badhwar-O'Neill 2011 (BO' 11) model to a sunspot number; a second spectrum generator to generate a solar proton spectrum based on solar proton flux; and a spectrum merger to generate a full proton spectrum by merging the galactic cosmic ray spectrum generated by the first spectrum generator with the solar proton spectrum generated by the second spectrum generator” implements a judicial exception with or uses a judicial exception conjunction with a particular machine that integral to the claim. (MPEP 2106.5(b).
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1 
Line 7 - on [[a]]the standard atmosphere into a radiation dose map corresponding to current atmosphere
Line 15 - a second spectrum generator to generate a solar proton spectrum based on a solar proton

Allowable Subject Matter
Claims 1 and 3-10 allowed.
The following is an examiner's statement of reasons for allowance.
The prior arts made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 1, the prior arts of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a spectrum merger to generate a full proton spectrum by merging the galactic cosmic ray spectrum generated by the first spectrum generator with the solar proton spectrum generated by the second spectrum generator” and in combination with other limitation in the claim..
Claims 3-10 would be allowed because of their dependencies on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614.  The examiner can normally be reached on M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to 





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862